17-01101-scc   Doc 27-1   Filed 11/20/18 Entered 11/20/18 15:03:44   Exhibit A -
                          Letter Agreement Pg 1 of 6



                              EXHIBIT A
17-01101-scc   Doc 27-1   Filed 11/20/18 Entered 11/20/18 15:03:44   Exhibit A -
                          Letter Agreement Pg 2 of 6
17-01101-scc   Doc 27-1   Filed 11/20/18 Entered 11/20/18 15:03:44   Exhibit A -
                          Letter Agreement Pg 3 of 6
17-01101-scc   Doc 27-1   Filed 11/20/18 Entered 11/20/18 15:03:44   Exhibit A -
                          Letter Agreement Pg 4 of 6
17-01101-scc   Doc 27-1   Filed 11/20/18 Entered 11/20/18 15:03:44   Exhibit A -
                          Letter Agreement Pg 5 of 6
17-01101-scc   Doc 27-1   Filed 11/20/18 Entered 11/20/18 15:03:44   Exhibit A -
                          Letter Agreement Pg 6 of 6
